Title: John Finch to James Madison, 10 May 1829
From: Finch, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia.
                                
                                May 10. 1829—
                            
                        
                         
                        I enclose for your perusal a second essay on the Natural Boundaries of Empires, published in the American
                            Journal of Science, for April, printed at New Haven.
                        You will perceive in it an extract of your former letter, and hope you will excuse the freedom I took, in
                            having it inserted without your consent. As it was on a scientific subject, however, I supposed that you could have no
                            objection, and therefore did not trouble you with a formal request for that purpose.
                        The subject of natural boundaries is now attracting much notice in France, and a history of that country is
                            to be published on that basis.
                        I perceive by the public prints that you have consented to take a part in the revision of the Constitution of
                            Virginia, and if my time would permit, it would give me great pleasure to witness some of the debates on that occasion.
                        The late severe winter was not I hope very unfavorable to your health. I beg to present my respectful
                            compliments to Mrs Madison, and have the honor to be, Sir, Your most faithful friend & Servant
                        
                            
                                John Finch
                            
                        Address in care of J Vaughan Esqre Phila